Citation Nr: 0617374	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  99-13 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
compression fracture of T12 and L3, currently evaluated as 50 
percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
June 1964, from January 1965 to October 1967, and from 
October 1969 to April 1972.   He also had service with the 
United States Air Force Reserve.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied an evaluation in excess 
of 50 percent for the veteran's residuals of a compression 
fracture of T12 and L3 as well as a claim for a TDIU.

The Board remanded the case to the RO in September 2004 to 
obtain outstanding VA outpatient treatment records as well as 
Social Security Administration records.  Those records have 
since been obtained, and the case is once again before the 
Board for review.  

The veteran testified at a hearing held before a Veterans Law 
Judge in April 2004.  The veteran was notified in a March 
2005 letter that the Veterans Law Judge who conducted that 
hearing was no longer employed at the Board.  The veteran was 
then given the option of either having another Board hearing 
before a Veterans Law Judge who would ultimately decide his 
case, or having the case decided based on the current hearing 
transcript of record.  The veteran replied that he did not 
want an additional hearing.   

The issue of entitlement to a TDIU is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required.

FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's disability due to residuals of a 
compression fracture of T12 and L3 is manifested by moderate 
limitation of motion, some objective evidence of pain on 
motion, mild neurological findings in both lower extremities, 
and radiographic evidence of mild degenerative disc disease 
with no spinal stenosis and a wedge deformity of the T12 
vertebral body.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for residuals of a compression fracture of T12 and L3 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 
4.10, 4.40, 4.71a, Diagnostic Codes 5285, 5293, 5295 (as in 
effect both prior to and on and after September 23, 2002) and 
5243 (as in effect on and after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased evaluation for his 
disability involving residuals of a compression fracture of 
T12 and L3.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.



I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have essentially 
been met in this case, and that no prejudicial error has 
resulted in any identified deficiencies in that notice.  The 
veteran was informed of the evidence needed to substantiate 
his claim by means of letters by the RO dated in March 2001 
and February 2004, as well as a letter by the Appeals 
Management Center (AMC) dated in September 2004.  These 
letters provided the veteran with information about the new 
rights provided under the VCAA, including the furnishing of 
forms and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  VA informed the veteran 
of the evidence it already possessed, described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO also 
readjudicated the veteran's claim in October 2005 subsequent 
to the notice letters.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The Board notes that the veteran was not provided with notice 
of the type of evidence necessary to establish an earlier 
effective date for his service-connected low back disability.  
However, since this claim is being denied, no effective date 
will be assigned by virtue of this decision.  Therefore, 
there can be no possibility of any prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In other 
words, the essential fairness of the adjudication process has 
not been affected by the notification error.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The Board 
finds that the RO fulfilled its duty to obtain all relevant 
evidence with respect to the issue on appeal.  The Board 
notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all VA medical records identified by the veteran and 
his representative.  The veteran was also afforded six VA 
examinations to assess the severity of his back disability 
since filing his claim for increased compensation benefits in 
September 1998.  The Board finds that theses examination 
reports are adequate for rating purposes.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  Increased Evaluation for 
Residuals of a Compression Fracture 
of T12 and L3

The record shows that the veteran was involved in a motor 
vehicle accident in July 1977 while on active duty and 
sustained a fracture of T12 and L3.  In May 1968, the RO 
granted service connection for residuals of a compression 
fracture of T12 and L3.  This disability was eventually 
assigned a 50 percent evaluation.  

In September 1998, the veteran filed a claim for increased 
compensation benefits.  Therefore, the issue on appeal is 
entitlement to a disability evaluation in excess of 50 
percent for the veteran's service-connected residuals of a 
compression fracture of T12 and L3.

A.  Factual Background

The veteran was afforded a VA orthopedic examination in 
February 1999 to determine the severity of his back 
disability.  At that time, the veteran complained of pain in 
his lower and upper back with periodic muscle spasms.  Pain 
was aggravated by bending and lifting, as well as prolonged 
sitting, standing, and walking.  He said he was unable to 
lift more than 10 to 15 pounds.  However, he did not use a 
cane or crutches to walk.  

A physical examination revealed that the veteran's gait was 
normal and that he could squat and walk on his heels and 
toes.  Tenderness was present in the midline in the upper 
lumbar spine, with no significant muscle spasms present.  
Range of motion was normal except for rotation which was 25 
degrees.  The examiner also noted pain on motion.  The lower 
extremities were neurologically intact.  Straight leg raising 
was negative bilaterally.  X-rays revealed minimal 
degenerative arthritic changes of the lumbosacral and dorsal 
spine, with marginal spur formation and anterior wedging of 
D12.  The diagnoses were (1) residuals of an injury to the 
thoracic spine with compression fracture and arthritis, and 
(2) residuals of an injury to the lumbosacral spine with 
history of fracture of L3 and arthritis. 

At a VA orthopedic examination in April 2001, the veteran 
reported increased back pain with some stiffness, 
fatigability, and lack of endurance.  The examiner noted that 
the veteran was not wearing a brace or using a cane.  No 
specific flare-ups of back pain were reported.  Objectively, 
palpable tenderness was present over the lower dorsal and 
lumbar spine.  However, there was no scoliosis, muscle 
spasms, or kyphosis noted.  Range of motion of the 
lumbosacral spine revealed flexion to 75 degrees, extension 
to neutral, and bilateral rotation and flexion to 25 degrees, 
all of which were limited by pain.  The veteran was able to 
rise on his heels and toes.  The diagnosis was residual 
fracture of the 12th thoracic vertebra and the 3rd lumbar 
vertebra."  With respect to employability, the examiner 
indicated that the veteran "will have some difficulties 
doing anything heavy, repetitive bending, lifting greater 
than 10 pounds will be extremely difficult."

At a VA neurological examination in June 2001, the veteran 
reported a tingling sensation in the right leg down to the 
ankle.  He also reported some tingling in the left leg, which 
was not as bad as the right.  He reported no bowel or bladder 
dysfunction.  On physical examination, there were no muscle 
spasms in the back or legs.  Muscle bulk and tone were also 
normal in both lower extremities.  Hip flexion was graded as 
5-/5 bilaterally, which was limited by muscle tightness in 
the right medial thigh to the groin, as well as a pulling 
sensation on the outer aspect of the left thigh down to the 
knee.  Sensory examination revealed some mild paresthesias at 
the level of the ankle and foot bilaterally; otherwise he was 
intact to pinprick and light touch, as well as proprioception 
and vibration in both legs.  He was able to walk on his heels 
and toes, although toe walking on the right foot appeared to 
be slightly weaker than the left.  Romberg testing was 
negative.  He was able to flex forward to 45 degrees before 
reporting pain, especially on the right side which radiated 
from his spine down his right leg.  He was able to extend 
adequately to 20 degrees, beyond which he would experience 
significant pain.  Side bending was also symmetrical without 
pain.  Straight leg raising on the right side while sitting 
was to 25 degrees, beyond which he experienced pain in the 
thigh and buttock.  Straight leg raising on the left side was 
to 35 degrees, beyond which he experienced pain in the outer 
thigh and hip.  

The examiner concluded that the neurologic examination 
suggested the presence of a sciatic-like condition in light 
of the veteran's complaints of radiating pain into his legs.  
However, the examination did not reveal any strict deficits 
related to the T11 or T12 nerve roots.  The examiner pointed 
out that there were no observable spasms in the paraspinous 
muscles of the back, and that the sensory deficits mainly 
involved areas at the level of the ankle and foot but were 
not within a dermatomal distribution of the lumbosacral 
plexus.  The examiner thus concluded that the veteran's 
inability to perform prolonged or continuous activity 
secondary to pain was due to the prior fracture at T12 and 
L3, which could interfere with his ability to perform 
repetitive tasks for prolonged periods, associated with any 
type of gainful employment. 

The veteran also received VA outpatient treatment for his low 
back disability.  When seen in February 2002, the veteran 
reported that his low back pain was much worse than when it 
initially started.  A physical examination revealed decreased 
range of motion in all directions.  Bilateral extension with 
rotation and loading of the facets seemed to reproduce the 
veteran's pain.  Strength was 5/5 bilaterally in the lower 
extremities.  Light touch was decreased on the right lateral 
distal lower extremity compared to the left.  Deep tendon 
reflexes were 2+, while left knee and ankle reflexes were 
zero, with no clonus appreciated.  The veteran declined 
physical therapy due to his cardiac status.   His medications 
included Tylenol-3 and DC Tylenol.  The clinician also noted 
that the veteran would consider an epidural caudal steroid 
injection versus selective nerve blocks in the upper lumbar 
and lower thoracic nerves.  

In June 2002, the veteran was told that his options included 
fluoroscopic steroid injections and physical therapy.  He 
indicated that he was not interested in physical therapy.  A 
caudal epidural injection was scheduled for late August; 
however, subsequent treatment records noted that the veteran 
declined the injection.  The diagnostic impression was 
history of low back pain secondary to traumatic accident from 
his service years.  

An August 2002 radiology report revealed (1) mild 
degenerative disc disease of the lumbosacral spine; (2) 
vascular calcium; (3) wedge deformity of the T12 vertebral 
body with wedging most prominent anteriorly, which did not 
have the appearance of an acute change; and (4) mild 
osteopenia.

An MRI of the lumbosacral spine performed in September 2002 
revealed mild to moderate degenerative changes of the 
invertebral disks in the lumbosacral spine with mild disk 
bulges but without disk herniation.  There was no spinal 
stenosis as the veteran had a normal dimension on the spinal 
canal and normal appearance of the dural sac and nerve roots 
of the cauda equina surrounded by CSF.  The radiologist's 
diagnostic impression was mild degenerative disk disease 
with no spinal stenosis.  

In October 2002, the veteran reported low back pain with 
occasional shooting pains down both legs.  He reported 
difficulty walking and lying down due to fatigue and low back 
pain.  No bowel or bladder dysfunction was reported.  A 
physical examination, however, revealed full range of motion 
in all planes with pain reproduction going from flexed to 
extended positions.  There was no asymmetry or deformity of 
the spine or lower extremities.  Tenderness to palpation was 
present over the spinous processes and paraspinal muscles of 
the lumbar spine.  Mild tenderness was also present over the 
SI joint bilaterally.  Strength was 5/5 in both lower 
extremities.  Trace reflexes were present on the left knee 
but absent on the right.  Straight leg raising was negative 
bilaterally.  The diagnostic assessment was low back pain, 
with no MRI evidence of spinal stenosis or significant disk 
disease.  

The veteran was afforded additional VA orthopedic and 
neurological examinations in December 2002.  During his 
orthopedic examination, it was noted that the veteran had 
recently developed arthritis and degenerative disk disease in 
his spine, which were responsible for most of his symptoms.  
It was noted that his back was manifested by pain, soreness, 
tenderness, aching, stiffness and fatigability.  However, he 
was not wearing a brace or using a cane.  

A physical examination revealed that the veteran could 
ambulate without assistance and was able to get up and down 
from his chair without difficulty.  His back had some 
tenderness and soreness to palpation.  His back demonstrated 
70 degrees of flexion and 25 degrees of bending and rotation, 
all of which caused pain throughout range of motion.  X-rays 
revealed no significant abnormalities in the lumbosacral 
spine, with degenerative changes at the level of the dorsal 
spine with minimal collapse of T12 anteriorly.  The examiner 
diagnosed the veteran with residual compression fracture at 
T12-13 and arthritis and degenerative disk disease of the 
lumbar spine.  The examiner also concluded that it is more 
likely than not that his disk disease was not a result of his 
compression fracture but due to the aging process.  It was 
also noted that the veteran's work would be limited and that 
he would have to avoid repetitive and heavy bending and 
lifting at work. 

At his neurological examination, the veteran had no 
percussion tenderness of the lumbosacral spine in the 
standing position.  He was only able to flex to 30 degrees 
before getting "bad upper lumbar pain."  However, the other 
five maneuvers were done to the full limit, with 30 degrees 
of extension, 30 degrees of lateral flexion to the right and 
left, and 75 degrees of bilateral rotation.  The veteran 
reported increased upper lumbar pain with each movement 
except for left rotation which was performed without pain.  
While in the supine position, straight leg raising was 
negative at 45 degrees on the right but positive at 30 
degrees on the left.  Laseque's test was negative 
bilaterally.  Romberg's test was negative.  The veteran could 
balance on either foot, albeit with difficulty.  Deep tendon 
reflexes were 1+ throughout.  Toes were downgoing on 
Babinski's test.  Strength was 5/5 in all muscle groups of 
the lower extremities.  Sensation to vibration and position 
testing was good in the feet.  Two point discrimination was 
decreased in the feet, both medially and laterally.   

Based on these findings, the examiner diagnosed the veteran 
with status post compression fracture of T12 with secondary 
degenerative disk disease at the T12 and L1 vertebra.  The 
examiner concluded that range of motion was good except for 
forward flexion.  The examiner also noted that neurological 
examination was normal except for a stocking decrease in 
sensation in both feet, which he attributed to the veteran's 
diabetic neuropathy.  It was also noted that the veteran's 
back disability had actually improved over the years.  For 
example, knee reflexes were absent at the knees when examined 
in April 1993 but were now present.  The examiner also 
determined that the veteran should be able to perform gainful 
employment that did not require prolonged standing or 
sitting.  The examiner also pointed out other major health 
issues, such as marked obesity, a history of cigarette 
smoking, cardiac problems associated with diabetes, diabetic 
neuropathy, and an addiction to narcotics (Codeine) he had 
been taking for pain. 

At his April 2004 Board hearing, the veteran testified that 
his back disability was manifested by muscle spasms and a 
constant aching pain, which increased with prolonged sitting 
and walking only a few blocks.  He explained that he also 
experienced tingling in his extremities, with cramps in both 
legs, but did not know whether this was due to his back 
disability or his diabetes.  He said he could only drive for 
approximately 40 miles before having to stop and walk around.  
He said he did not have to use a back brace for support.  The 
veteran also attributed tingling in his upper extremities to 
his service-connected back disability.  However, the Board 
notes that VA outpatient treatment record dated from 2004 to 
2005 attribute the veteran's neurological symptoms in his 
upper extremities to nonservice-connected cervical 
radiculopathy.  

The Board reviewed additional VA outpatient treatment records 
dated from 2003 to 2005, several of which show treatment for 
the veteran's low back disability.  A February 2003 report 
noted that the veteran was supposed to receive bilateral 
L3/L4/L5 medial branch blocs after his last visit, which 
never happened.  The veteran was now requesting more Tylenol-
3.  He reported that his symptoms had not changed.  It was 
noted that lumbar range of motion was limited to 25 percent 
of flexion and 50 percent of extension and bilateral side 
bending.  Tenderness to palpation was present over the 
paraspinal tissues.  It was also noted that an MRI of the 
lumbosacral spine showed no evidence of spinal stenosis or 
significant disk disease. 

A May 2003 report noted that motor strength was 5/5 and equal 
throughout, with normal tone and no atrophy.  A sensory 
examination showed mild decreased pinprick and vibration in 
both feet.  Reflexes were 2+ and equal, and 1+ for both 
ankles, while toes were down-going.  The veteran walked with 
a normal gait.  The diagnostic impression was probable mild 
diabetic neuropathy.  When seen in June 2003, the veteran 
stated that he was not able to exercise because of his "bad 
back."  

In April 2004, the veteran reported left shoulder pain and 
some back pain mostly while sitting and working on his 
computer for a prolonged period of time.  When seen in 
October 2004, the veteran walked with a casual, narrow-based 
gait.  He was able to walk on his heels and toes, but could 
not walk in a tandem fashion without losing his balance.  
Reflexes were 1+ throughout.  His plantar reflexes were 
flexor bilaterally.  The clinician then concluded that the 
veteran's diabetes was not under control and could account 
for some of the diminished sensory feelings in his lower 
extremities.  

A February 2005 treatment record noted that the veteran's 
strength was 5/5 throughout, with normal bulk and tone.  A 
sensory examination revealed a moderate reduction to 
vibration in the toes of both feet.  Reflexes were 1+ at the 
knees and zero at the ankle, while the toes were downgoing.  
The veteran walked with a casual, narrow-based gait.  Heel, 
toe, and tandem gaits were intact. 

B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's spine disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  However, the veteran does get the benefit of having 
both the old regulation and the new regulation considered for 
the period after the change was made.  See VAOPGCPREC 3-00; 
38 U.S.C.A. § 5110(g) (West 2002).  

1.  Prior to September 26, 2003

For the period prior to September 23, 2003, the veteran's 
disability involving residuals of a compression fracture of 
T12 and L3 was assigned a 40 percent evaluation under DC 5292 
for severe limitation of motion, which is the maximum 
evaluation provided under this code provision.  See 38 C.F.R. 
§ 4.71a, DC 5292.  The veteran was also assigned an 
additional 10 percent evaluation under DC 5285 for 
demonstrable deformity of a vertebral body.  See 38 C.F.R. 
§ 4.71a, DC 5285.

The Board notes that DC 5293 is the only diagnostic code 
which provided an evaluation in excess of 40 percent  for the 
spine during this period.  This diagnostic code provided a 60 
percent evaluation for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293.

Applying DC 5293 to the facts of this case, the Board finds 
that the preponderance of the evidence is against a 
disability evaluation in excess of 40 percent for the 
veteran's low back disability.  The veteran has reported 
radiating symptoms down both lower extremities, including 
pain, tingling and numbness.  However, these symptoms are 
inconsistent with a finding of pronounced intervertebral disc 
syndrome and, in any event, have been attributable to the 
veteran's diabetes.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (holding that when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, clearly dictates that such signs and symptoms be 
attributed to the service-connected condition)

In this regard, the December 2002 VA neurological examination 
report includes a medical opinion that a neurological 
examination was normal except for a stocking decrease in 
sensation in both feet, which the examiner attributed to the 
veteran's diabetic neuropathy.  The examiner also noted that 
the veteran's back disability had actually improved over the 
years, as knee reflexes were absent at the knees when 
examined in April 1993 but were now present.  In addition, 
the May 2003 VA outpatient treatment report also attributed 
the veteran's neurological findings to a diagnosis of 
diabetic neuropathy.  Since the veteran's neurological 
findings have largely been attributable to the veteran's 
diabetes, pronounced intervertebral disc syndrome has not 
been shown.  In other words, a disability rating in excess of 
40 percent is not warranted under DC 5293.  

The Board notes that VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain, weakened movement, excess 
fatigability, or incoordination, to the extent that any such 
symptoms are supported by adequate pathology.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995); see also, VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 
(1998) (stating that 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under DC 5293).  In 
this case, however, no significant functional loss has been 
shown.  In this regard, strength has been consistently shown 
to be 5/5 throughout.  The veteran has also been able to walk 
on his heels and toes, does not require the use of a brace, 
and does not use a cane or a crutch for support.  Thus, an 
increased evaluation is not warranted under DC 5293.  

2.  From September 23, 2002, to September 25, 2003

The first amendment pertaining to the evaluation of 
intervertebral disc syndrome became effective on September 
23, 2002.  67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002) 
(effective from September 23, 2002).  Under the revised 
criteria, intervertebral disc syndrome is evaluated either 
based upon the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R.  § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, DC 5293, as amended by 67 
Fed. Reg. 54345-54349 (August 22, 2002).

A 40 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least four weeks 
but less than six weeks during the past 12 months; and a 60 
percent evaluation is assigned with incapacitating episodes 
of having a total duration of at least six weeks during the 
past 12 months.  Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

With respect to neurologic manifestations, DC 8520 pertains 
to paralysis of the sciatic nerve.  Under this provision, 
mild incomplete paralysis warrants a 10 percent disability 
evaluation; moderate incomplete paralysis warrants a 20 
percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, Diagnostic Code 8520 (2005).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Initially, the Board notes that the evidence of record does 
not establish the occurrence of incapacitating episodes, as 
defined by Note 1 to DC 5293.  No medical evidence shows that 
the veteran was prescribed bed rest because of his back 
disability, which is consistent with the veteran's hearing 
testimony in which he denied incapacitating episodes.  As 
such, the revised version of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, cannot serve as a 
basis for an increased evaluation based upon incapacitating 
episodes.

Under this revised version of DC 5293, the Board must also 
consider whether separate evaluations for chronic orthopedic 
and neurologic manifestations of the veteran's low back 
disability, when combined under 38 C.F.R. § 4.25 with 
evaluations for all other disabilities, results in a higher 
combined evaluation.  

The Board notes that orthopedic manifestations are to be 
evaluated under the rating criteria for limitation of motion 
of the lumbar spine, which provides a 10 percent evaluation 
for slight limitation of motion, a 20 percent evaluation for 
moderate limitation of motion, and a 40 percent evaluation 
for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, DC 5292.   

The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  However, 
the Schedule for Rating Disabilities provides some guidance 
by listing normal ranges of motion of the thoracolumbar spine 
for VA purposes to be 90 degrees of flexion, 30 degrees of 
extension, 30 degrees of lateral flexion, and 30 degrees of 
rotation.  See Schedule for Rating Disabilities effective 
September 26, 2003, Plate V. 68 Fed. Reg. 51,458 (Aug. 27, 
2003).  

Although the RO found that the veteran's back disability was 
manifested by severe limitation of motion, for which it 
assigned a 40 percent evaluation, the Board finds that this 
disability is manifested by no more than moderate limitation 
of motion of the lumber spine, even with consideration of the 
veteran's complaints of pain.  Range-of-motion testing 
revealed flexion between 30 and 75 degrees, extension between 
15 and 30 degrees, lateral flexion between 25 and 30 degrees, 
and rotation between 25 and 30 degrees.  The Board concludes 
that these findings are analogous to either slight or 
moderate limitation of motion under DC 5292.  However, after 
considering the veteran's complaints of pain, the Board finds 
that the veteran's thoracolumbar spine demonstrates moderate 
limitation of motion, for which a 20 percent evaluation is 
warranted under DC 5292.  See 38 C.F.R. §§ 4.40, 4.45, 4.59. 

As to the determination of an appropriate evaluation for the 
veteran's neurological manifestations, the Board finds that 
the veteran's low back disability is manifested by no more 
than mild incomplete paralysis of the sciatic nerve under DC 
8520.  As noted above, a VA examiner in December 2002 noted 
that a neurological examination was normal except for a 
stocking decrease in sensation in both feet, which he 
attributed to the veteran's diabetic neuropathy.  A VA 
clinician in May 2003 also attributed the veteran's 
neurological findings to a diagnosis of diabetic neuropathy.  
The Board thus concludes that the veteran's back disability 
causes no more than mild incomplete paralysis of the sciatic 
nerve under DC 8520.  Accordingly, a 10 percent disability 
evaluation is warranted for neurological manifestations of 
the veteran's back disability.  See 38 C.F.R. § 4.31 (2005). 

The separate orthopedic and neurologic evaluations must now 
be combined under 38 C.F.R. § 4.25.  The Board notes that 38 
C.F.R. § 4.25 directs a procedure for determining a combined 
rating using its Combined Ratings Table (Table).  The highest 
rated (most disabling conditions) are considered first, with 
less disabling conditions factored in later according to the 
percentage level of disability.  

Applying the Table here, the 20 percent evaluation for the 
veteran's orthopedic manifestations of his low back 
disability is combined with the 10 percent rating for his 
neurological manifestations, resulting in a "raw" combined 
rating of 28 percent.  This "raw" rating must next be 
converted to the nearest degree divisible by 10, and all raw 
ratings ending in 5's must be adjusted upward.  The veteran's 
raw 28 percent evaluation thus becomes a combined evaluation 
of 30 percent. 38 C.F.R. § 4.25.  The 10 percent evaluation 
for a demonstrable deformity of a vertebral body is then 
combined with the 30 percent evaluation, which results in a 
raw combined rating of 37 percent, which thus becomes 40 
percent. 

Thus, the criteria as in effect prior to September 26, 2003, 
do not entitle the veteran to an evaluation in excess of 50 
percent for his service-connected disability due to residuals 
of a compression fracture of T12 and L3.  

3.  Since September 26, 2003

As opposed to the previously discussed changes applicable to 
DC 5293 and effective from September 23, 2002, through 
September 25, 2003, the entire schedule for the evaluation of 
spine disabilities was later revised, effective from 
September 26, 2003.  Under a new general rating formula, the 
diagnostic codes for spine disabilities were relabeled from 
DC 5235 to DC 5243, but DC 5243, addressing intervertebral 
disc syndrome, continued to embody the aforementioned revised 
provisions of DC 5293 (as effective from September 23, 2002) 
with respect to the evaluation of incapacitating episodes.  

The new diagnostic codes for evaluating spine disabilities 
are: DC 5235 (vertebral fracture or dislocation); DC 5236 
(sacroiliac injury and weakness); DC 5237 (lumbosacral or 
cervical strain); DC 5238 (spinal stenosis); DC 5239 
(spondylolisthesis or segmental instability); DC 5240 
(ankylosing spondylitis); DC 5241 (spinal fusion); DC 5242 
(degenerative arthritis of the spine; see also DC 5003); and 
DC 5243 (intervertebral disc syndrome).

This new schedule states that to evaluate any of the spine 
disabilities at DC 5235 to DC 5243 (unless DC 5243 is 
evaluated under the Formula for Rating intervertebral disc 
syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following criteria should 
be used:

100 percent for unfavorable ankylosis of the entire spine;

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine;

40 percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30 percent for forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; and

10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height. 

38 C.F.R. § 4.71a (2005).

The new general rating formula also includes several notes 
applicable to the current evaluation of spine disabilities:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code;

Note (2):  (See also 38 C.F.R. § 4.71a, Plate V.)  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion;

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted;

Note (4):  Round each range of motion measurement to the 
nearest five degrees;

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis; and

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a.

In this case, the Board finds that the General Rating Formula 
for Diseases and Injuries of the Spine do not warrant a 
disability rating in excess of 40 percent for the veteran's 
low back disability.  As noted above, a disability rating 
greater than 20 percent requires unfavorable ankylosis of the 
entire thoracolumbar spine, or forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.  However, 
range-of-motion testing of the thoracolumbar spine showed 
flexion of 75 degrees in April 2001, 45 degrees in June 2001, 
90 degrees in October 2002, and 70 degrees and 30 degrees in 
December 2002.  

The Board acknowledges that range-of-motion testing in 
December 2002 showed flexion to only 30 degrees.  However, 
this is merely one isolated finding, as testing on numerous 
other occasions showed flexion between 45 and 90 degrees.  
The Board thus finds that the veteran's thoracolumbar spine 
demonstrated flexion greater than 30 degrees, as well as 
motion in every direction, thereby precluding a finding of 
ankylosis.  These findings are consistent with a 20 percent 
disability evaluation for orthopedic manifestations.  The 
Board also finds that a disability rating in excess of 20 
percent is not warranted on the basis of functional due to 
pain, weakened movement, excess fatigability, or 
incoordination, 38 C.F.R. § 4.40, 4.45, 4.59, as strength was 
consistently shown to be 5/5 throughout.  

In addition, for the period from September 26, 2003, the 
Board has already evaluated the veteran's neurological 
manifestations as 10 percent disabling under DC 8520.  Thus, 
the veteran's combined disability rating can be no higher 
than 50 percent.  See 38 C.F.R. § 4.25.

The Board thus concludes that the preponderance of the 
evidence is against a disability evaluation in excess of 50 
percent for the veteran's disability due to residuals of a 
compression fracture of T12 and L3.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application, 38 U.S.C.A. § 5107(b), and the appeal is denied.  

C.  Consideration of an Extraschedular Evaluation

The Board notes that in exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the Board finds that the veteran's service-
connected residuals of a compression fracture of T12 and L3 
has not resulted in inpatient treatment and has not caused 
marked interference with employment beyond that contemplated 
by the currently assigned 50 percent evaluation.  As noted 
above, a VA examiner in December 2002 concluded the veteran 
should be able to perform gainful employment that did not 
require prolonged standing or sitting.  Although his back 
disability may impair his ability to work, any such 
impairment is already contemplated by the applicable 
schedular criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

The Board thus finds that the veteran's service-connected 
disability due to residuals of a compression fracture of T12 
and L3 does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).  Therefore, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 50 percent for residuals of a 
compression fracture of T12 and L3 is denied.


REMAND

The veteran claims that he is unable to secure or maintain 
gainful employment because of his service-connected 
disabilities.  He is therefore seeking a TDIU.  However, the 
Board finds that additional development is needed before it 
can adjudicate his TDIU claim.

As is indicated by the discussion above, the issue of 
entitlement to service connection for peripheral neuropathy 
as secondary to the veteran's service-connected diabetes 
mellitus has been reasonably raised by the record.  Since the 
outcome of this issue may impact the claim for a TDIU, both 
issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  Inasmuch as these issues are inextricably 
intertwined, it would be premature for the Board to consider 
the veteran's claim for a TDIU at this time. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop and adjudicate 
the veteran's claim of entitlement to 
service connection for peripheral 
neuropathy as secondary to his service-
connected diabetes mellitus.

2.  Thereafter, the RO must then 
readjudicate the issue of entitlement to 
a TDIU.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified. The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


